Citation Nr: 0816146	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  04-34 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a seizure disorder, 
claimed as epilepsy. 


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 2001 to September 
2002.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
St. Petersburg, Florida.


FINDINGS OF FACT

1.  A seizure disorder was not noted at the time of 
examination, acceptance, and enrollment into active military 
service.

2.  The veteran's seizure disorder began in service.

3.  The competent evidence causally relates the veteran's 
currently-diagnosed seizure disorder to active service.


CONCLUSIONS OF LAW

1.  The presumption of soundness at service entrance applies 
and is not rebutted.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309 (2007).

2.  A seizure disorder was incurred in active service.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110.  

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d). 

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2007).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2007).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).
 
As to the first question for consideration in evaluating a 
service connection claim, whether the competent evidence 
demonstrates a current disability, the records indicate that 
the veteran was diagnosed with a seizure disorder in 2002.  
Specifically, in May and June 2002, the Medical Board 
proceedings noted that the he suffered from seizures and a 
constant nervous tremor, resulting in a diagnosis of 
epilepsy, grand mal, for which he was subsequently discharged 
from service.  

Although the Medical Board and the veteran refer to his 
seizure disorder as epilepsy, there are varying opinions as 
to the exact diagnosis of the disorder.  Pursuant to a June 
2004 VA examination, an examiner asserted that the veteran's 
episodes were more correctly characterized as psychogenic or 
convulsive syncope, as opposed to being epileptic in nature.  
However, regardless of the difference of opinions regarding 
the specific diagnosis, records dated from 2002 through 
current reflect that he is being treated for a seizure 
disorder.  As such, the Board does not dispute that he has a 
current disability of a seizure disorder. 

In considering the second element of service connection, that 
of in-service incurrence or aggravation, the Board must first 
determine whether an acquired seizure disorder existed prior 
to the veteran's service.  A veteran will be considered to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment into service, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  See 38 U.S.C.A. § 1111.

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.

The Board finds that a seizure disorder was not "noted" at 
the time of the veteran's examination, acceptance, and 
enrollment into active military service.  According to his 
enlistment examination in September 2000, the examiner noted 
"normal" neurologic findings.  Additionally, at the 
examination, he marked on a report that he did not have and 
did not ever have epilepsy at any time.  Because his seizure 
disorder was not "noted" upon service entrance, the veteran 
is entitled to the statutory presumption that he was of sound 
condition, and clear and convincing evidence must be shown in 
order to rebut the presumption.

In determining whether the presumption is rebutted by clear 
and convincing evidence, the Board acknowledges the Medical 
Board's finding in 2002, which stated that the veteran's 
epilepsy predated service.  However, the 2002 finding of the 
Medical Board is contradicted by a December 2007 opinion from 
an independent VHA expert in neurology, who relied on the 
absence of "available records indicating that the patient 
ever suffered from pre-existing epileptic seizures, 
psychogenic seizures, or convulsive disorder prior to the 
episode in service on February 25, 2002" to conclude that 
his seizure disorder did not pre-exist service.  

Because the VA opinion was provided after a review of the 
complete case file, was based on a complete and accurate 
history, and was provided for the specific purpose of 
determining whether the veteran's currently diagnosed seizure 
disorder pre-existed service, the Board finds that it is of 
higher probative value than the 2002 Medical Board decision.  

Furthermore, in determining whether the presumption is 
rebutted, the Board notes that the veteran experienced head 
trauma from an automobile accident in November 2000, which 
occurred after the entrance examination but prior to active 
service.  While pertinent to the issue of whether he had 
sustained a pre-service head injury, this information alone 
is not dispositive of whether he suffered from a seizure 
disorder when he was accepted into service.  Significantly, 
there is no medical opinion linking his seizures to the pre-
service automobile accident, and the evidence shows that the 
first reported seizure did not occur until February 2002.   

The veteran has also submitted several statements that his 
seizures did not occur before he entered into the military.  
In addition, in an August 2003 statement made under oath, a 
close acquaintance of his confirmed the fact that no seizure 
activity was observed prior to the veteran's entrance into 
service.  As to these lay statements, the Board recognizes 
that both the veteran and his friend are competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to them through their senses 
and observations.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  

In consideration of the above, the Board finds that the 
record does not contain clear and convincing evidence that 
the veteran's seizure disorder pre-existed service.  
Accordingly, the presumption applies, and he is presumed to 
have entered service without a seizure disorder.

Having found that the veteran did not have a pre-existing 
seizure disorder, the Board finds that his seizure disorder 
began in service.  As discussed above, the medical evidence 
does not show that he sought treatment for or was diagnosed 
with a seizure disorder prior to service.  

According to the service medical records, he experienced two 
seizures during active service, one in February 2002 and 
another April 2002.  The records indicate that, after his 
first episode in February 2002, he was placed on an anti-
seizure medication for his disorder.  Of importance, an in-
service examination was conducted in May 2002 for review by 
the Medical Board, where the examining physician noted 
"abnormal" neurologic findings and identified the veteran's 
seizure disorder.  Moreover, the Medical Board formally 
diagnosed him with epilepsy during service in May 2002.

In addition to the service medical records' indication of in-
service occurrence, the veteran repeatedly asserts that he 
first experienced seizures after, and not before, entrance 
into service.  Again, the Board recognizes that he is 
competent to report the symptomatology he experienced as it 
comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

Because the weight of the competent evidence, both medical 
and lay, demonstrates that there were no reported symptoms or 
pathology of a seizure disorder until in service in February 
2002, the Board finds that the veteran's current disorder 
began during active service.

Further, the Board finds that the weight of the competent 
evidence causally relates the veteran's currently-diagnosed 
seizure disorder to active service.  Significantly, the VHA 
opinion specifically addressed the issue of causation, 
determining that "[t]he current seizure disorder is most 
reasonably related to the in-service incidents."   Although 
the VHA opinion contradicts the Medical Board's 2002 finding, 
which stated that the veteran's epilepsy existed prior to 
service and was not permanently aggravated by service, the 
Board finds the VHA opinion to be more probative.

Where, as in this veteran's case, there is an apparent 
difference of medical opinion, the United States Court of  
Appeals for Veterans Claims (Court) has stated that "[i]t is  
the responsibility of the BVA . . . to assess the credibility  
and weight to be given the evidence."  Hayes v. Brown, 5  
Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet.  
App. 190, 192-93 (1992)).  

With regard to the weight to assign to medical opinions, the 
Court has held that "[t]he probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches . . .  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [BVA as] 
adjudicators."  Guerrieri v. Brown, 4 Vet.  App. 467, 470-71 
(1993).  

As stated above, the Board places significant probative value 
on the VHA opinion.  The VA specialist, who is a noted expert 
in neurology, conducted a complete review of the case file 
and is based on a complete and accurate history.  Moreover, 
the VHA opinion provided well-supported reasons and bases for 
finding that the veteran's seizure disorder was most 
reasonably caused by active service.  For these reasons, the 
Board finds that the VHA opinion, which sets forth a causal 
connection between the veteran's active service and his 
current seizure disorder, is of higher probative value than 
the Medical Board's 2002 opinion.

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent medical 
evidence and medical opinions of record that is favorable to 
the veteran, based on a rational lack of credibility or 
probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  While 
the competent evidence is not unequivocal, it has 
nevertheless placed the pertinent record in relative 
equipoise.

Accordingly, the Board resolves doubt in the veteran's favor 
and finds that the evidence supports service connection for a 
seizure disorder.  38 U.S.C.A.
§ 5107(b). The appeal is granted. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
need not be further considered.  


ORDER

Service connection for a seizure disorder, claimed as 
epilepsy, is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


